Case 1:19-cv-00746-DDD-KMT Document 144 Filed 07/29/21 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Case No.: 19-cv-00746

  JANE DOE
                                Plaintiff,
         v.
  BOARD OF EDUCATION OF THE PRIMERO SCHOOL DISTRICT RE-2; WILLIAM
  NACCARATO, Individually and In His Official Capacity as an agent of the Primero reorganized
  School District RE-2; TRISH SANCHEZ, Individually and in Her Official Capacity As agent of
  the Primero Reorganized School District RE-2; D.L., a minor; Z.L., a minor; and DEBRA
  VELASQUEZ,

                                Defendants.


                      UNOPPOSED MOTION FOR LEAVE TO RESTRICT


         Plaintiff Jane Doe (“Plaintiff”) by her counsel, Nesenoff & Miltenberg, LLP and

  Campbell, Killin, Britain, & Ray, LLC, hereby respectfully requests this Court restrict access to

  Exhibits A (ECF 143-1), B (ECF 143-2), and E (ECF 1435) of Defendant Debra Velasquez’s

  Motion for Summary Judgment, as well as Defendant Velasquez’s Memorandum of Law in

  Support of her Motion for Summary Judgment, filed July 28, 2021 (ECF 143).

         In accordance with D.C.Colo.LCivR 7.1(a)(c), counsel for Plaintiff has conferred with

  counsel for the Defendants regarding the instant motion. Counsel for Defendants do not object to

  the requested relief.

         1.      At the commencement of this litigation, Plaintiff filed a motion for leave to restrict

  the Complaint and proceed under the pseudonym, “Jane Doe.” (ECF 2).

         2.      Plaintiff’s motion for leave to restrict was granted by the court on March 21, 2019

  and the complaint was granted Level 1 restriction (ECF 10).

         3.      Plaintiff has proceeded to use the pseudonym “Jane Doe” in all publicly filed

  documents.
Case 1:19-cv-00746-DDD-KMT Document 144 Filed 07/29/21 USDC Colorado Page 2 of 6




         4.      Throughout depositions in this matter, Plaintiff has been referred to by her true

  name, with each deposition being marked Confidential pursuant to the court ordered Protective

  Order (ECF 119).

         5.      On July 28, 2021, Defendant Velasquez, by and through her counsel, filed a Motion

  for Summary Judgment, attaching certain exhibits including excerpts from depositions conducted

  in this matter (ECF 143).

         6.      Throughout Defendant Velasquez’s Motion for Summary Judgment exhibits A, B,

  and E, Plaintiff is referred to by her true identity. Indeed, Plaintiff’s full name appears on the top

  of each page of Exhibit A (ECF 143-1).

         7.      Moreover, in Defendant Velasquez’s Memorandum of Law in Support of her

  Motion for Summary Judgment, Defendant Velasquez quotes deposition testimony using

  Plaintiff’s true name and identity. (ECF 143 at pg. 6-7).

         8.      As alleged in this action, Plaintiff is a victim of sexual assault and her true identity.

  Following precedent from across the country, Plaintiff has been kept restricted throughout this

  litigation in light of the highly sensitive, intimate, personal, and private issues involved in this

  litigation. See e.g. Doe No. 2 v. Kolko, 242 F.R.D. 193 (E.D.N.Y. 2006); Grottano v. the City of

  New York, 2016 WL 2604803 (S.D.N.Y. Mar. 30, 2016); Prasad v. Cornell Univ., 2016 WL

  3212079 (N.D.N.Y. Feb. 24, 2016) (permitting identification of alleged victim of sexual assault as

  “Jane Doe” during proceedings); Doe v. Penzato, 2011 WL 1833007 (N.D.Ca. May 13, 2011);

  Doe v. Evans, 202 F.R.D. 173 (E.D.Pa. 2001); Doe v. Western Am. Province of the Capuchin

  Franciscan Friars, 2015 WL 8770017 (D. Or. Dec. 13, 2015) (allowing the plaintiff to proceed as

  “Jane Doe” in light of the “accepted practices of the federal courts of the United States, allowing

  those who have been victims of sexual assault and/or who fear reprisals from the particular


                                                    2
Case 1:19-cv-00746-DDD-KMT Document 144 Filed 07/29/21 USDC Colorado Page 3 of 6




  litigation to commence cases under assumed names”); Doe v. Cabrera, 301 F.R.D. 1 (D.D.C.

  2014) (allowing victim of sexual assault to proceed as a “Jane Doe” plaintiff); Doe v. Blue Cross

  & Blue Shield United of Wis., 112 F.3d 869 (7th Cir. 1997) (indicating that the use of “fictitious

  names [is] allowed when necessary to protect the privacy of … rape victims…”); Roe v. St. Louis

  Univ., 2009 WL 910738 (E.D.Mo. Apr. 2, 2009) (allowing rape victim plaintiff to use a

  pseudonym because plaintiff’s privacy interest outweighed the public’s right to access judicial

  records); E.E.O.C. v. Spoa, LLC., 2013 WL 5634337 (D. Md. Oct. 15, 2013) (finding that “sexual

  assault” is a “highly sensitive and personal matter”).

          9.     The disclosure of Plaintiff’s true identity in Defendant Velasquez’s motion for

  summary judgment exhibits puts Plaintiff at risk of further harm. Indeed, Plaintiff has already

  been harmed by the fact that her identity has been publicly available for at least 24 hours. See Doe

  v. Cabrera, 301 F.R.D. 1, at *5, n. 6 (D.D.C. 2014); Doe v. Shakur, 164 F.R.D. 359, 362

  (S.D.N.Y.1996); Rose v. Beaumont Indep. Sch. Dist., 240 F.R.D. 264, 267 (E.D.Tex. 2007).

          10.    Plaintiff’s counsel’s office contacted the court and spoke with Judge Domenico’s

  clerk who advised counsel’s paralegal to file a motion seeking restriction of the documents

  referenced above by end of day.

          11.    Accordingly, Plaintiff respectfully requests that Exhibit A (ECF 143-1), Exhibit B

  (143-2), and Exhibit E (143-5) of Defendant Velasquez’s Motion for Summary Judgment be

  restricted to a Level 1 restriction. Plaintiff further requests that Defendant Velasquez’s

  Memorandum of Law in Support of her Motion for Summary Judgment (ECF 143) be similarly

  restricted.

          12.    No party to this action will be prejudiced by the requested relief as all counsel for

  the parties will still have access to the filed documents following their restriction.


                                                     3
Case 1:19-cv-00746-DDD-KMT Document 144 Filed 07/29/21 USDC Colorado Page 4 of 6




         13.     This is Plaintiff’s first request to restrict the identified documents.

         14.     No party will be prejudiced by the relief requested herein.

         15.     Pursuant to D.C.COLO.LCivR 6.1(c), the undersigned certify that this motion is

  being served contemporaneously on Plaintiff.

         WHEREFORE, the counsel for the Plaintiff moves this Court for an Order restricting

  access to Exhibits A, B, and E of Defendant Velasquez’s Motion for Summary Judgment, and for

  such other relief this Court deems just and proper.

         Respectfully submitted this 29th day of July, 2021.

                                                         s/Michael J. Mirabella________
                                                         Michael J. Mirabella, Esq.
                                                         Campbell, Killin, Brittan, & Ray, LLC.
                                                         270 St. Paul Street, Suite 300
                                                         Denver, Colorado 80206
                                                         Tel: 303-394-7209
                                                         mmirabella@ckbrlaw.com


                                                         s/Gabrielle Vinci_______
                                                         Andrew T. Miltenberg, Esq.
                                                         Gabrielle M. Vinci, Esq.
                                                         Nesenoff & Miltenberg, LLP
                                                         363 7th Ave., Fifth Floor
                                                         New York, NY 10001
                                                         Tel: 212-736-4500
                                                         amiltenberg@nmllplaw.com
                                                         gvinci@nmllplaw.com

                                                         Attorneys for Plaintiff




                                                     4
Case 1:19-cv-00746-DDD-KMT Document 144 Filed 07/29/21 USDC Colorado Page 5 of 6




                               CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing motion complies with the type-volume limitation set

  forth in Honorable Judge Domenico’s Practice Standard III(A)(1).


                                                             /s/ Gabrielle M. Vinci




                                                  5
Case 1:19-cv-00746-DDD-KMT Document 144 Filed 07/29/21 USDC Colorado Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 29, 2021, I electronically filed the foregoing with the Court’s
  electronic filing system (CM/ECF) which will automatically cause a notification to be sent to the
  following counsel of record:

                                         Janice C. Orr, Esq.
                                 Law Office of Janice C. Orr, P.C.
                                      88 Inverness Circle East
                                            Suite B-105
                                       Englewood, CO 80112
                               Counsel for Defendant Debra Velasquez

                                 Elizabeth Spellmire Francis, Esq.
                                   May Gwyneth Whalen, Esq.
                                      Caplan & Earnest, LLC
                                    3107 Iris Avenue, Suite 100
                                        Boulder, CO 80301
                 Counsel for Defendants Primero Reorganized School District RE-2,
                      Board of Education of the Primero School District, and
                                        William Naccarato

                                      Meredith McDonald, Esq.
                                         Hall & Evans LLC
                                     1001 17th Street, Suite 300
                                         Denver, CO 80202
                                    Counsel for Defendant Sanchez

                                    Douglas B. Tumminello, Esq.
                                      Caitlin C. McHugh, Esq.
                                 Lewis Roca Rothberger Christie LLP
                                    1200 17th Street, Suite 3000
                                         Denver, CO 80202
                                     Counsel for Defendant D.L.

                                        Stanley Garnett, Esq.
                               Brownstein, Hyatt, Farber, Schreck, LLP
                                    410 17th Street, Suite 2200
                                      Denver, Colorado 80202
                                    Counsel for Defendant Z.L.

                                                                      /s/ Gabrielle Vinci
                                                               Gabrielle M. Vinci, Esq



                                                   6
